DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the phrase “the screw is an integral part of a formed wire”. It is unclear how a screw is an integral part of a wire. It appears applicant may have intended to mean that the wire could be shaped like a helix or a corkscrew and as such it will be interpreted that way for examination purposes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 2012/0000111 A1), in view of Guennal (US 2012/0311917 A1).
Re claim 1:
Griffin discloses fishing lure, comprising: 
a head (Fig 4 – head 6);
one or more formed wires partially embedded in the head, wherein the one or more wires are formed so as to define one or more loops projecting from the head (Para 14 and Fig 4 – one wire 8 is embedded at the top of the head in the form of a loop); 
a cavity in the rear portion of the head (Fig 3 – a cavity near part 10 is observed in the rear portion of the head); 
a screw projecting out from a front wall of the cavity (Fig 3 – a screw 11 is projecting out from a front wall of the cavity); and 
a soft plastic body (Para 14 – “a separate tail portion 13 made of wood, or plastic”) that is configured to be attached to the head by screwing the body onto the screw (Para 14 – “The flat bottom surface 10 of the head portion 6 and the top flat surface 18 of the tail portion 13 are joined together in close contact by screwing the integral bolt 11 into the threaded hole 10 of the tail portion 13.”), wherein the front of the body fits into the cavity in the head (Fig 1 as seen), and wherein the body has a projecting male end at its front that presents a stub that is configured to be coupled to the screw (Fig 4 as seen and Para 16).
Fig 1 – rigid plastic head 12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Griffin to make the head out of a hard plastic as disclosed by Guennal in order to avoid corrosion from the metal, making the head of the fish look more real to attract fish, and make it cost-effective.
Re claim 2:
Griffin discloses the fishing lure of claim 1, with a head Griffin fails to teach a head with at least two eyes, with one eye on each of the two opposed sides of the head. Guennal teaches a side view of a fish in Fig 1 showing one eye on the side of the head. Guennal doesn’t disclose how many eyes the fishing lure has.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Griffin to have two eyes with one eye on each of the two opposite sides of the head as disclosed by Guennal in order to make the head of the fish look more real to attract a variety of fish species.
Re claim 6:
Griffin discloses the fishing lure of claim 1, with one formed wires defined as a loop in the front of the head (Fig 4 – front of the head wire 8). Griffin fails to disclose a formed wire as a loop at the top of the head. Guennal teaches a formed wire as a loop at the top of the head (Fig 3 – top of the head wire 14)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Griffin to have a formed wire 
Re claim 7:
Griffin discloses the fishing lure of claim 6, with one or more formed wires (Fig 4 – front of the head wire 8). Griffin fails to teach a formed wire as a loop at the bottom of the head.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Griffin to have a formed wire as a loop at the top of the head as disclosed by Guennal in order to attach multiple hooks of any style.
Re claim 8:
The fishing lure of claim 1, wherein the loops are configured to be coupled to a hook or a leader or a line (Para 14 –“ A top section 7 of the head portion 6 has an attachment 8, such as a ring or swivel, for connection by tying onto the fishing line 4.”).
Re claim 10:
The fishing lure of claim 1, wherein the body defines a tail (Fig 4 – tail portion 13).
Claim(s) 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 2012/0000111 A1), in view of Guennal (US 2012/0311917 A1), in further view of Nichols (US 2006/0143972 A1).
Re claim 3:
Griffin as modified discloses the fishing lure of claim 2. Griffin fails to teach a third eye on the top of the head. Nichols teaches a removable head that includes one or more eyes in the head (Para 7).

Re claim 11:
Griffin as modified discloses the fishing lure of claim 10. Griffin fails to teach the body with one or more fins. Nichols teaches the head of a fishing lure with one or more fins. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Griffin to one or more fins in the body of the fishing lure in order to attract a variety of fish species.
Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 2012/0000111 A1), in view of Guennal (US 2012/0311917 A1), in further view of Link (US 6,651,376 B1).
Re claim 4:
Griffin as modified discloses the fishing lure of claim 1, with a head. Griffin as modified fails to teach the head further comprising an embedded rattler. Link teaches a an embedded rattler (Fig 1 and 13)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Griffin to have a head with an embedded ratter as disclosed by Link in order to increase the probability of attracting a variety of fish species through sound.
Re claim 5:
Griffin as modified discloses the fishing lure of claim 4. Griffin as modified fails to teach the rattler comprising a hard glass or plastic tube with one or more loose balls inside. Link teaches a Fig 1 and Para 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Griffin to have a head with an embedded ratter as disclosed by Link in order to increase the probability of attracting a variety of fish species through sound.
Claim(s) 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 2012/0000111 A1), in view of Guennal (US 2012/0311917 A1), in further view of Gierl (US 2018/0125047).
Re claim 9:
Griffin as modified discloses the fishing lure of claim 1. Griffin fails to teach a single formed wire that defines all of the loops. Gierl teaches a single formed wire that defines all loops (Fig 1 as seen – the wire is a continuous wire connected to all loops 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Griffin to have a single formed wire that defines all of the loops as disclosed by Gierl because it is well known in the art to have the loops to be made from the same wire for the purpose of easy repair and cost-effective.
Re claim 12:
Griffin as modified discloses the fishing lure of claim 1. Griffin fails to teach the screw an integral part of a formed wire. Gierl teaches a screw-like as an integral part of a formed wire (Fig 2a – part 24).

Conclusion
Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 disclose different techniques used in fishing lures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOR BASHASH whose telephone number is (571)272-5367.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/NOR ALAA BASHASH/Examiner, Art Unit 3642                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642